DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 2, 6, 7, 13, 15, and 16 have been amended, and claims 1-17 remain pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second wedge portion (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites the limitation “the internal volume” in line 10. However, claim 13 previously recites “an interior volume.” The claim should be amended to have consistent claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 7, and 13, there is no support in the original specification for the transverse portion terminating at a free end positioned apart from the first side  a distance of at least one fourth the width of the device. The written specification fails to provide a specific distance, and the drawings do not provide an accurate scale which can be used to determine the exact distance from the first side.
Regarding claim 16, there is no support in the original specification for a second wedge portion.
Claims 2-6, 8-12, 14-15, and 17 depend from rejected claims 1, 7, or 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “an internal volume” in line 2. It is not clear if this element is the same as the internal volume previously recited in claim 7, or a distinct internal volume.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote (US 2,163,906).
Regarding claim 1, Cote discloses an orthotic support assembly (arch support 1), comprising an internal device defining a width from a first side to a second side, the device formed of a cushioning material (spongy filling 4) positioned within a person's footwear, wherein the cushioning material includes a wedge portion (inner flange) having a vertical portion (portion 8) extending from an internal surface at a bottom portion of the footwear and a transverse portion (tongue 8’) extending away from the vertical portion to an internal surface of a top portion of the footwear (as seen in Fig. 3), the transverse portion terminating at a free end positioned apart from the first side a distance of at least one fourth the width of the device (Fig. 3). (column 1, line 8-column 2, line 32; Fig. 1-3)
Regarding claim 2, Cote discloses that the wedge portion is configured to be positioned along a side surface of the footwear and extend to the top portion of the footwear such that the cushioning portion contacts the internal surface of the top portion of the footwear (Fig. 3).
Regarding claim 6, Cote discloses an opening (recess 9) positioned in the cushioning material, the opening creating an internal volume configured to be positioned between a foot and the internal surface of the footwear (column 2, lines 26-32; Fig. 1).

Claim(s) 1-5, 7-10, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wikler (US 3,726,287).
Regarding claim 1, Wikler discloses an orthotic support assembly (insole 12), comprising an internal device defining a width from a first side to a second side, the device formed of a cushioning material (resilient material such as rubber) positioned within a person's footwear, wherein the cushioning material includes a wedge portion (ears 18, 20) having a vertical portion extending from an internal surface at a bottom portion of the footwear and a transverse portion extending away from the vertical portion to an internal surface of a top portion of the footwear (as seen in Fig. 5), the transverse portion terminating at a free end positioned apart from the first side a distance of at least one fourth the width of the device (wherein the terminal end of ear 18 or 20 terminates apart from the opposite side of the device a distance of at least one fourth the width, Fig. 5). (column 2, lines 20-58; column 3, lines 55-58; Fig. 4, 5, 8)
Regarding claim 2, Wikler discloses that the wedge portion (ears 18, 20) is configured to be positioned along a side surface of the footwear and extend to the top portion of the footwear such that the cushioning portion contacts the internal surface of the top portion of the footwear (Fig. 5).
Regarding claim 3, Wikler discloses that the cushioning material includes a forefoot portion, a midfoot portion and a hindfoot portion, the wedge portion extending upwardly from the midfoot portion (column 3, lines 55-58; Fig. 8).
Regarding claim 4, Wikler discloses that the wedge portion (ear 18) is positioned on a medial side of the footwear (Fig. 8).
Regarding claim 5, Wikler discloses that the wedge portion (ear 20) is positioned on a lateral side of the footwear (Fig. 8).
Regarding claim 7, Wikler discloses a method, comprising: accessing cushioning material (insole 12) defining a width, a forefoot portion, a midfoot portion, a hindfoot portion and a wedge portion (ears 18, 20) extending upwardly from the midfoot portion, the wedge portion having a vertical portion and a transverse potion extending away from the vertical portion, the transverse portion terminating at a free end at a position spaced apart from a side of the cushioning material at a distance of at least one fourth of the width of the cushioning material (wherein the terminal end of ear 18 or 20 terminates apart from the opposite side of the device a distance of at least one fourth the width, Fig. 5), wherein the wedge portion has a greater thickness than the midfoot portion (Fig. 5); accessing a shoe; creating an internal volume (as seen in Fig. 5, the cushioning material wraps around the foot to create an internal volume) within the cushioning material, the internal volume configured to remove excess tolerance between a wound on a foot and the shoe (wherein the cushioning material takes up the space between the foot and the shoe; Fig. 5); and positioning the cushioning material within the shoe such that at least a portion of the wedge portion will contact a top interior surface of the shoe and is positioned apart from a side of the shoe, such that when a foot is positioned within the shoe, the wedge portion is configured to wrap around the foot and terminate at a free end on a top surface of the foot (wherein ears 18, 20 extend to an internal surface of a top portion of the footwear; Fig. 5). (column 2, lines 20-58; column 3, lines 55-58; Fig. 4, 5, 8) 
Regarding claim 8, Wikler discloses  positioning the wedge portion (ear 18) on a medial side of the shoe (Fig. 8).
Regarding claim 9, Wikler discloses positioning the wedge portion (ear 20) on a lateral side of the shoe (Fig. 8).
Regarding claim 10, Wikler discloses positioning a foot in the shoe, the wedge portion positioned between a top of the foot and the top interior surface of the shoe (Fig. 5).
Regarding claim 13, Wikler discloses an orthotic insert (insole 12), comprising: a forefoot portion; a midfoot portion defining a width between a medial side and a lateral side; a hindfoot portion; a wedge portion (ears 18, 20) including a vertical portion extending from the midfoot portion and a transverse portion extending from the vertical portion and spaced apart from the midfoot portion, such that the transverse portion terminates at a free end at a position spaced apart from the medial side at a distance of at least one fourth of the width of the midfoot portion (wherein the terminal end of ear 18 or 20 terminates apart from the opposite side of the device a distance of at least one fourth the width, Fig. 5); and an interior volume (as seen in Fig. 5, the cushioning material wraps around the foot to create an internal volume) within the cushioning material, the internal volume configured to remove excess tolerance between a wound on a foot and the shoe (wherein the cushioning material takes up the space between the foot and the shoe; Fig. 5), the interior volume configured to be bound by at least two sides of the foot (as seen in Fig. 5).
Regarding claim 14, Wikler discloses that the wedge portion is formed of a cushioning material (a resilient material such as rubber; column 2, lines 26-27).
Regarding claim 15, Wikler discloses that the wedge portion (ear 18) is positioned on the medial side of the midfoot portion (Fig. 8).
Regarding claim 16, Wikler discloses a second wedge portion (ear 20) positioned on the lateral side of the midfoot portion (Fig. 8).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6, 11, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikler, as applied to claims 1, 7, 10, and 13, in view of Chanda et al. (US 2018/0008000), herein Chanda.
Wikler does not specifically disclose an opening positioned in the cushioning material, the opening creating an internal volume positioned between a foot and the internal surface of the footwear. Chanda teaches an orthotic support assembly formed of a cushioning material. An opening (isolation segment 108) is positioned in the cushioning material, the opening creating an internal volume positioned between a foot and the internal surface of the footwear. The opening reduces pressure on injured tissue, speeding recovery and minimizing further damage (paragraph 0066; Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an opening, as taught by Chanda, to the cushioning material of Wikler in order to reduce pressure on injured tissue, speeding recovery and minimizing further damage. The internal volume created by the opening may be at a side interior surface or a bottom interior surface, depending on the location of the injury on the user’s foot.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that the abutments of Wikler terminate at the side portion of the shoe and do not extend over a top surface of the foot. However, Fig. 5 of Wikler clearly shows that the abutments curve inward at the top to include a transverse portion extending away from the vertical portion and extending over the top surface of the foot.
	Applicant further argues that the Wikler does not disclose a free end that terminates from a side a distance of at least one fourth the width of the insole. However, Wikler clearly shows in Fig. 5 that the terminal end of each abutment (18 or 20) terminates a distance of at least one fourth the width of the insole from the opposite side from which the abutment extends (for example, abutment 20 on the left side of the shoe as seen in Fig. 5 terminates a distance of at least one fourth the width of the insole from the left side of the shoe).
	Applicant argues that Wikler does not describe “creating an internal volume within the cushioning material, the internal volume configured to remove excess tolerance between a wound on a foot and the shoe.” However, Fig. 5 of Wikler clearly shows that the cushioning material wraps around the foot to create an internal volume which takes up the space between a foot and the shoe.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732